CRIST, Presiding Judge.
Defendant appeals his conviction by jury for robbery in the first degree. The court sentenced him to thirty years imprisonment as a prior and dangerous offender. We affirm.
On April 7, 1983, defendant pled not guilty to robbing a gas station in north St. Louis County. On August 12, 1983, a jury found him guilty of the offense. At trial defendant testified as to prior robbery and stealing convictions.
Defendant contends improper comments in the State’s closing argument prejudiced the jury and violated defendant’s rights under due process and equal protection of the law. In closing argument, the prosecutor referred to defendant as a “convicted robber,” contrasted his appearance at trial with that at the robbery, and linked the robbery in north St. Louis County with decaying conditions in north St. Louis.
We have reviewed the record, with emphasis on the State’s closing argument. We find defendant was not prejudiced by comments in the State’s argument. We further find no jurisprudential purpose would be served by an extended written opinion.
Judgment affirmed in accordance with Rule 30.25(b).
REINHARD, C.J., and PUDLOWSKI, J„ concur.